 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDCertainteed Corporation and Glass Bottle BlowersAssociation of the United States and Canada,AFL-CIO, Petitioner. Case 10-RC-1650March 13, 1980SUPPLEMENTAL DECISION ANDCERTIFICATION OFREPRESENTATIVEBY CHAIRMAN FANNING AND MEMBERSJENKINS AND TRUESDALEPursuant to authority granted it by the NationalLabor Relations Board under Section 3(b) of theNational Labor Relations Act, as amended, a three-member panel has considered objections to an elec-tion held on February 15 and 16, 1979,1 and aHearing Officer's report recommending dispositionof same. The Board has reviewed the record inlight of the exception and briefs, and hereby adoptsthe Hearing Officer's findings2and recommenda-tions. 3' The election was conducted pursuant to a Stipulation for Certifica-tion Upon Consent Election. The tally was: 180 for, and 144 against, thePetitioner; there were 2 challenged ballots, an insufficient number toaffect the results. On August 14, 1979, the Board issued a Decision andOrder Directing Hearing wherein it adopted the Regional Director'sreport recommending that all employer objections, except Objections IIIand VI, be overruled and that Objections I and VI be set for a hearing,which was held on September 13, 1979.2 The Employer has excepted to certain credibility resolutions of theHearing Officer. It is the established policy of the Board not to overrulea hearing officer's credibility resolutions unless the clear preponderanceof all of the relevant evidence convinces us that the resolutions are incor-rect. The Coca-Cola Bottling Company of Memphis, 132 NLRB 481, 483(1961); Stretch-Tex Co., 118 NLRB 1359, 1361 (1957). We find no suffi-cient basis for disturbing the credibility resolutions in this case.248 NLRB No. 64CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of the validballots have been cast for Glass Blowers Associ-ation of the United States and Canada, AFL-CIO,and that, pursuant to Section 9(a) of the NationalLabor Relations Act, as amended, the said labororganization is the exclusive representative of allthe employees in the following appropriate unit forthe purpose of collective bargaining in respect torates of pay, wages, hours of employment, or otherconditions or employment.All hourly paid production and maintenanceemployees employed by the Employer at itsAthens, Georgia, facility, excluding officeclerical employees, professional employees,guards and supervisors as defined in the Act.s In adopting the Hearing Officer's recommendation that Objection IIIbe overruled, we do not rely on his finding that Thomas' conduct, whichis not to be condoned, did not warrant setting aside the election becausethe employees, if any, witnessing the behavior were too few in number toaffect the election results. We do rely, however, on his findings thatThomas' conduct did not breach the principle of Milchem, Inc., 170NLRB 362 (1968), and that such conduct, under the circumstances, hadno impact on the election.